Citation Nr: 0416597	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-22 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
ankle fracture, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of left 
ankle fracture with post-traumatic arthritis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran suffered fractures of both ankles in an 
automobile accident while on active duty in March 1964.  The 
veteran was service connected for fracture of the right and 
left ankles, each rated as 10 percent disabling, by a rating 
decision dated in April 1994.  In a claim filed in June 2002 
the veteran requested an increased rating for both the right 
and left ankle disabilities, which claim was denied by the RO 
in a rating decision in September 2002.  At a hearing before 
a Decision Review Officer (DRO) at the Muskogee, Oklahoma RO 
in February 2003, the veteran indicated that he had been 
unable to work because of a combination of things, including 
multiple heart attacks, an angioplasty, weakness, standing, 
back pain, ankle pain, and out-of-control blood pressure.  In 
answer to a question by his representative, the veteran 
indicated that his ankles have had a "lot of bearing" on 
his inability to continue to work in his usual occupation as 
an automobile customer service advisor.  The veteran also 
indicated that he had a hearing pending with the Social 
Security Administration (SSA), and that no decision had yet 
been made on his request for Social Security benefits.  

At a March 2004 hearing before the undersigned Veterans Law 
Judge, the veteran mentioned that he had started to receive a 
SSA benefit, which the Board has reason to believe is a 
disability benefit, since the veteran has not yet reached SSA 
retirement age.  The Board notes there are no SSA documents 
of record.  Since VA has knowledge that the veteran is in 
receipt of SSA benefits, and therefore of the existence of 
SSA records that may be relevant to the instant case, the 
Board is obligated to seek to obtain those records before 
proceeding with the appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim should be 
requested, and associated with the 
record when received.

2.  In light of the veteran's recent 
testimony about worsening limitation 
of motion in the ankles, and because 
additional evidence will likely be 
received from the SSA, the RO should 
schedule the veteran for another 
orthopedic examination of his 
ankles.  The examiner should review 
the claims file and examine the 
veteran.  Limitation of motion 
should be described as either 
"moderate" or "marked."  Any 
functional loss due to pain, 
weakness, etc., should be noted and 
accounted for in the examiner's 
description of limited motion-
"moderate," or "marked" for each 
ankle.  The examiner should also 
state whether, as a result of either 
ankle fracture, there is any 
ankylosis (stated in degrees of 
plantar flexion or dorsiflexion), or 
whether there is malunion of the os 
calcis or astragalus with marked or 
moderate deformity, or ankylosis of 
the subastragalar or tarsal joint in 
good weight-bearing position or poor 
weight-bearing position.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

